Williams, Peesident:
This is a proceeding by the state under ch. 105 of the Code to ■sell two tracts of 20 and 32 acres of land, respectively, alleged to be forfeited in the name of Washington Vance for failure, for five consecutive years since 1869, to have, the same entered on the land books. The heirs of Washington Vance, now deceased, were made parties defendant and answered the bill, admitting the forfeiture and praying that they might be permitted to redeem the land. The, United States Coal and Oil Co. also filed a petition, claiming title under section 3, Article 13 of the Constitution, by virtue of a deed from George P. Miller and others to the Island Creek Coal Co., a corporation, and the deed from said Island Creek Coal Co., to the petitioner, made in 1902 and its payment of the taxes thereon, and actual possession of the land since said time, which is a period of more than ten years. Later said company filed its amended petition, claiming said land under two other deeds, one from Thomas H. Harvey et als., *258dated, the 2*0th of June, 1903, and another from John F.. Al-dridge, dated 24th of October, 1902. The cause was referred to a commissioner to take evidence and make a report of certain matters. He did so and reported that the two tracts were forfeited in the name of Washington Vance and that the petitioner was entitled to claim the benefit of the forfeiture. Exceptions were taken to the commissioner’s report by the heirs of Washington Vance, which the court overruled and decreed, according to the finding of the commissioner, that petitioner, the United States Coal and Oil Co., had title to said two tracts of land in fe,e and dismissed the state’s bill, and from that decree this appeal was taken by the heirs of Washington Vance.
It appears from evidence taken before the commissioner that the two tracts of land lie on Middle Fork of Island Creek in Logan County and were patented in 1879 to Washington Vance, assignee of onei A. Lawson, warrantor under the Commonwealth of Virginia. The deeds under which the United States Coal and Oil Co; claims title cover a large boundary of land, and some of them are shown to embrace tire forfeited tracts, and it claims it has been in possession and paid taxes on all the land covered by his deeds from, and including, the year 1903 down to, and including, the year 1914. There is really no controversy respecting its title to the 20 acre tract, but counsel for appellants insist that it is not proven that said company has ever had actual possession of the tract of 32 acres, which the evidence, shows was unenclosed, unimproved and covered with timber. On the other hand counsel for said company contend that it has had possession of other portions of its large, boundary of land which embraces said 32 acre tract, under a quitclaim deed from Thomas H. Harvey and others, covering its entire boundary of land on Island Creek and that possession of a part of its boundary extends to the, whole and fulfills the requirement of section 3, Article 13 of the Constitution. In other words, that its claim under said deed as color of title, and actual possession of a part of its boundary, and payment of the taxes on the whole thereof since, 1903, is sufficient to vest in it the state’s forfeited title to any land in the boundary. Answering this proposition counsel for the Vance heirs insist that the quitclaim deed from said Harvey et als. is not color of title to a greater estate than said
*259Harvey et als. actually liad in the land, and there is no proof that they had any interest or estate in the land whatever, and counsel cites some authorities from other states supporting his contention. But this is not the law in this state, or in Virginia. The principal purpose of color is not to show actual grant of the land or of any interest therein, but is to designate the boundary of plaintiff’s claim. Goad v. Walker, 73 W. Va. 431; Swann v. Thayer, 36 W. Va. 46; Mullans, Admr. v. Carper. 37 W. Va. 215; Lloyd v. Mills, 68 W. Va. 241, expressly holds that a quitclaim deed is good color of title on which to base adversary possession under the statute of limitations. See also Johnston v. Virginia Coal and Iron Co., 96 Va. 158. In addition, see Hall v. Waterman, 220 Ill. 569, 4 L. R. A. (H. S.) 776, and cases cite,d in note. It is also generally held that, where the quitclaim is only of such interest as the grantor may have in the land, its value as color is not affected by the absence of any showing that he had some interest. Se,e cases cited in note to Hall v. Waterman, 4 L. R. A. (N. S.) at p. 777; and 2 C. J. 186.
Possession of the 32 acres by the United States Coal and' Oil Co; sufficient to satisfy the requirements of the. Constitution and sec. 40, ch. 31, Code, and vest in it the state’s title thereto is likewise settled by the decisions of this court. State v. Morgan et als., 75 W. Va. 92. In that case it was expressly held: “The possession of an owner, who, under color of title enters upon lands which include within the.ir exterior boundaries part of a tract, title to which vested in the state by forfeiture, and for ten years actually occupies portions of the inclusive tract, but ho part of the forfeited lands, being actual as to such portions, will be held and treated, under section 3, Art. 13, Const., as actual possession of so much of the forfeited tract as is included within the bounds of the larger area not in actual or virtual possession of the state, the former owner or others claiming under them.” A like holding was made in State v. Haymond et als., 84 W. Va. 300, 100 S. E. 81, where, we held that actual and continuous possession of any one of contiguous, forfeited tracts or lots, under color of title including all of them is possession of all the lots, within the meaning of section 3 of Article 13 of the Constitution. The quitclaim de.ed from Harvey and others *260gives the exterior boundary line of all the U. S. Coal and Oil Co’s, land on Island Creek and its branches, and it is proven that it includes both forfeited tracts of 32 acres and 20 acres, respectively, and that said company has been in actual, continuous possession of portions of its boundary for more than 10 years prior to the institution of this proceeding, and that it has paid all the taxes charged against all of its lands during the. period of its possession. This, in view of our decisions above cited, shows it has complied with the Constitution and section 40, ch. 31 of the Code, and has acquired the state’s title. The fact that the forfeited tracts are not shown to have been charged on the land books to said company as separate tracts does not affect its rights, they were not conveyed to it as such. Its engineer, M. R. Rice, testified that he is'familiar with the exterior boundary lines of the, company’s land, knew the location of the 20 and 32 acre tracts, that they were included within said exterior boundary and were not included within the boundary of certain tracts within the boundary described in the, quitclaim deed but which were expressly excluded from the operation thereof, and that the acreage on which the, company paid taxes included the two forfeited tracts.
We affirm the decree.

Affirmed.